DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
2.	The amendments to Claim 8 in the submission filed 3/15/2021 are acknowledged and accepted.
3.	 In view of the amendment to the Claims rejection of claims 8,9 under 35 U.S.C. 112(b) is withdrawn.
4.	Pending Claims are 1-5,7-27. Claims 11-19,22-26  were withdrawn previously. Claims 1-5,7-10,20-21,27 will be examined.

Response to Arguments
5.	Applicant’s arguments, see Remarks, (“Robinson does not teach primary and secondary images in its described privacy mode embodiments. Robinson does discuss privacy applications in a few places, but only with reference to directing a primary image to a viewer, while excluding others from being able to see that primary image because it is not illuminated” on page 10, last para, and “the privacy function is accomplished by illuminating the display for the first viewer 3210, while the second viewer 3220 cannot see an image because it is not illuminated” on page 11, lines 18-21), filed 3/15/2021 with respect to Claims 1,27 have been fully considered and are persuasive.  The rejection of Claims 1-5,7-10,20-21,27  has been withdrawn. 

Election/Restrictions
6.	Claims 1,27 are allowable. The restriction requirement between Groups I-VII , as set forth in the Office action mailed on 1/12/2017 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 11-19,22-26, directed to Groups III-VII are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1)	In each of the claims 11-19,22-26, changed Claim status Identifiers as follows:
a)	In Claim 11:
--On Line 1,
Change:
“(Withdrawn)”
To:
--(Originally Presented)—
b)	In Claim 12:
--On Line 1,
Change:
“(Withdrawn)”
To:
--(Originally Presented)—
c)	In Claim 13:
--On Line 1,
Change:
“(Withdrawn)”
To:
--(Originally Presented)—
d)	In Claim 14:
--On Line 1,
Change:

To:
--(Originally Presented)—
e)	In Claim 15:
--On Line 1,
Change:
“(Withdrawn)”
To:
--(Originally Presented)—
f)	In Claim 16:
--On Line 1,
Change:
“(Withdrawn)”
To:
--(Originally Presented)—
g)	In Claim 17:
--On Line 1,
Change:
“(Withdrawn)”
To:
--(Originally Presented)—
h)	In Claim 18:
--On Line 1,

“(Withdrawn)”
To:
--(Originally Presented)—
i)	In Claim 19:
--On Line 1,
Change:
“(Withdrawn)”
To:
--(Originally Presented)—
j)	In Claim 22:
--On Line 1,
Change:
“(Withdrawn)”
To:
--(Originally Presented)—
k)	In Claim 23:
--On Line 1,
Change:
“(Withdrawn)”
To:
--(Originally Presented)—
l)	In Claim 24:

Change:
“(Withdrawn)”
To:
--(Originally Presented)—
m)	In Claim 25:
--On Line 1,
Change:
“(Withdrawn)”
To:
--(Originally Presented)—
n)	In Claim 26:
--On Line 1,
Change:
“(Withdrawn)”
To:
--(Originally Presented)—


Allowable Subject Matter
8.	Claims 1-5,7-27 (renumbered Claims 1-26) are allowed.


REASONS FOR ALLOWANCE
9.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowed over the cited art of record for instance (US 2012/0127573 A1,US 2015/0138059 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a directional display apparatus, the apparatus in combination with limitations in Lines 2-21 of the claim, comprising:
“(a) the spatial light modulator displays a primary image while at least one primary light source is selectively operated to direct light into at least one primary optical window for viewing by a primary observer, and (b) in a temporally multiplexed manner with the display of the primary image, the spatial light modulator displays a secondary image while at least one light source other than the at least 2ATTORNEY DOCKET No. 373001 U.S. APP. No. 14/751,878 one primary light source is selectively operated to direct light into secondary optical windows outside the at least one primary optical window, the secondary image as perceived by a secondary observer outside the primary optical window obscuring the primary image that modulates the stray light directed outside the primary optical window”.
Claims 2-5,7-26 are dependent on Claim 1 and hence are allowable for at least the same reasons Claim 1 is allowable.
Claim 27 is allowed over the cited art of record for instance (US 2012/0127573 A1,US 2015/0138059 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a method of obscuring a primary image that modulates stray light directed outside the primary optical window in a directional display apparatus, the method in combination with limitations in Lines 3-21 of the claim, comprising:
“(a) the spatial light modulator displays a primary image while at least one primary light source is selectively operated to direct light into at least one primary optical window for viewing by a primary observer, and (b) in a temporally multiplexed manner with the display of the primary image, the spatial light modulator displays a secondary image while at least one light source other than the at least 2ATTORNEY DOCKET No. 373001 U.S. APP. No. 14/751,878 one primary light source is selectively operated to direct light into secondary optical windows outside the at least one primary optical window, the secondary image as perceived by a secondary observer outside the primary optical window obscuring the primary image that modulates the stray light directed outside the primary optical window.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






J.V.D.
Jyotsna V Dabbi							3/23/2021Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872